DETAILED ACTION
The present Office Action is responsive to the Amendment received on December 29, 2021.	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Remark
	Claims 4, 6, and 14 are canceled.
Claim Objections
The objection of claims 1-20 for the informality noted in the Office Action mailed on June 30, 2021 is withdrawn in view of the Amendment received on December 29, 2021.
Claim Rejections - 35 USC § 112
The rejection of claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, made in the Office Action mailed on June 30, 2021 is withdrawn in view of the Amendment received on December 29, 2021.
The scope of enablement rejection of claims 1-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for reasons set forth in the Office Action mailed on June 30, 2021 is withdrawn in view of the Amendment received on December 29, 2021.
Rejection – New Grounds, Necessitated by Amendment
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 7-13, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite for the following reasons.
	Claim 1 is indefinite because it is unclear how the analysis of cell free DNA level in the blastocoel fluid is used for the method of determining embryonic morphology.  Claim 1 recites generates a weighted significance for embryo viability based on an algorithm, analyzes the cell free DNA level, determines apoptotic cell elimination based on an apoptotic remnant in the blastocoel fluid and calculation of an average apoptotic remnant amount via fluorepsectrometry, and recites that weighted significance and average apoptotic remnant are used to gauge embryo implantation success.  As plainly seen, the final determination step does not include any consideration of the cell free DNA levels in the blastocoel fluid and this step is disjointed form the intent of the method and the final determination step.
is the cell-free DNA in the blastocoel fluid, or other element.  The indefinite issue arises because the specification discloses that apoptotic remnant could be cell-free DNA, RNA, protein, etc.:
“Blastocoel fluid reside in the blastocoel cavity of the developing preimplantation embryo and is known to contain various molecules including cell-free DNA (cfDNA), proteins, mitochondrial DNA, miRNAs and extracellular vesicles.  The origin of these molecules within the blastocoel fluid may be remnants of apoptotic cells from the developing preimplantation embryo” (section [0011], specification)

	Therefore, if the remnant is referring to other elements found in the blastocoel fluid, such as proteins, mitochondrial DNA, miRNA, then as stated above, the step of analyzing cell free DNA is disjointed from the final step of determination which involves only the average number of remnants (not including cell-free DNA) and the weighted significance.  In addition, if the remnant embraces the mitochondrial DNA, proteins, and miRNAs, then it becomes indefinite how an “average” remnant can be calculated.
	If the remnant is referring to the cell-free DNA, the claim should explicitly recite what the remnant encompasses.  
	Claim 1 is also indefinite for reciting the trademark TaqMan assay.  Usage of trademark is indefinite because a trademark identifies the source of the product not 
	Claim 1 is indefinite for reciting the term, “RT-PCR” because the acronym should first be spelled fully before their usage as the term, “RT-PCR” is interchangeably used for, “real-time PCR” or “reverse transcription PCR.”
	Claim 11 is indefinite for the same reasons as claim 1.
	Claim 11 also recites the phrase, “using at least one apoptotic remnant in the blastocoel fluid levels to derive a level of apoptotic cell elimination.”  There is an insufficient antecedent basis for the term, “the blastocoel fluid levels”.  The deletion of the underlined term is suggested.
	Claims 2, 3, 5, 7-10 are indefinite by way of their dependency on claim 1.
	Claims 12, 13, and 15-20 are indefinite by way of their dependency on claim 11.

Claim Rejections - 35 USC § 101
The rejection of claims 1-20 under 35 U.S.C. 101 because the claimed invention is directed to the naturally existing phenomenon without significantly more as noted in the Office Action mailed on June 30, 2021 is withdrawn in view of the Amendment received on December 29, 2021.

Rejection – New Grounds, Necessitated by Amendment
35 U.S.C. 101 reads as follows:


Claims 1-3, 5, 7-13, and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the naturally existing phenomenon without significantly more. The claims recite the judicial exception of the algorithm for calculating a weighted significance for embryo viability. This judicial exception is not integrated into a practical application because: 1) the claims do not actively require that the calculated weighted significance be actively employed in the final determination and the additional element recited drawn to collecting a blastocoel fluid from the embryo and analyzing the level of DNA/RNA and the remnants therefrom have been routinely employed in the art of the relevant field.  However, these additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.
The patent eligibility guidelines (herein, “PEG”) was updated in 2019 to include an additional two-prong analysis in the previous step-2A analysis.  The present rejection is based on the new revised guidelines and the rationale is as follows.
Step-1 Analysis:
	Step-1 analysis relates to whether the claim is drawn to a process, machine, manufacture, or a composition of matter (i.e., drawn to a statutory class of subject matter).  As the presently claimed invention is directed to a method of determining 
Step-2A, Prong-1 Analysis:
	Prong-1 of Step-2A analysis pertains to whether the claim recite an abstract idea, law of nature, or natural phenomenon (i.e,. judicial exception).  Presently, claims  recite the judicial exception of an algorithm which is manipulation of data collected, and the increased amount of cell-free DNA/RNA levels in the blastocoel fluid of a blastocyst which is implicated with euploidy.
	Presently, the last wherein clause as recited below does not necessarily require the weighted significance for embryo viability be employed in the final determination step for the following reasons.
	The subject-wherein clause is reiterated below:
“wherein the weighted significance for embryo viability combined with average apoptotic remnant in the blastocoel fluid are used to gauge embryo implantation success”

	Considering the above clause under broadest reasonable interpretation, the clause can be construed as an “intent” and not an actual step of the claimed method.  In other words, the claim does not actively instruct that a practitioner to combine the weight significance and average apoptotic remnant and determine the embryo’s implantation success, but an intended usage of the recited elements.  Based on this 
	Therefore, claimed invention recite judicial exception, requiring further Prong-2 analysis.
Step-2A, Prong-2 Analysis:
	Prong-2 of Step-2A analysis pertains to whether the claim recite additional elements that integrate into a practical application.
	Claims recite additional steps of obtaining blastocoel fluid via blastocentesis to determine the amount of DNA/RNA levels in the blastocoel fluid.  However, these additional elements do not meaningfully integrate the judicial exception (i.e., level of cell free DNA/RNA levels in the blastocoel fluid and the ploidy of embryos) into a practical application in a way to impose a meaningful limit on the judicial exception.
	Instant situation is analogous to that which was present in Mayo v. Prometheus (citation omitted), wherein the Supreme Court stated that law of nature, “are not themselves patentable [and] the claimed processes are not patentable unless they have additional features that provide practical assurance that the processes are genuine application of those laws”.  
	Present claims, like in Mayo, recite a step of obtaining a sample (obtaining blastocoel fluid vs. blood sample), determining the level of an analyte (cell-free DNA/RNA vs. level of 6-thioguanine), and recitation of the natural correlation (higher cell free DNA/RNA level correlating with euploid vs. the level of 6-
	Based on the precedence set forth, the claimed method does not contain additional elements beyond the judicial exception and therefore are not integrated into a practical application.
Since the claims fail under prong-2 of Step-2A analysis, further analysis under Step-2B made.
Step-2B Analysis:
	Step-2B analysis pertains to whether the claimed recites additional elements that amount to an inventive concept (a.k.a., “significantly more”) than the recited judicial exception.
	Presently, the additional elements recite are the means of collecting the blastocoel fluid via blastocentesis, biopsy of trophectoderm cells via laser pulses, assessing the amount of cell-free DNA/RNA using fluorospectronomy.
	However, the method of blastocentesis for obtaining blastocoel fluid is a procedure routinely performed in the art of embryo research.  For example, Gianaroli et al. (Fertility and Sterility, December 2014, vol. 102, no. 6, pages 1692-1699) teach sampling blastocyst fluid (BF) containing DNA as a source for genetic analysis of embryos:
“it was reported that the blastocyst fluid (BF) contains DNA, possibly representing another source of DNA for genetic analysis … aims of the present study were: 1) to verify the presence of DNA in BFs; 2) to estimate whether st column)

	Similarly, the measurement of the amount of DNA in blastocoel fluid have been known and performed in the art.  For example, Palini et al. (Reproductive BioMedicine Online, 2013, vol. 26, pages 603-610) teach determining the amount of DNA present in blastocoel fluid:
“The amount of DNA in the blastocoel fluid was estimated … this study roughly estimated that 0.8-55 pg (median 7.3pg) of genomic DNA were present in the blastocoel fluid samples … results showed a total median value of 9.9 pg of genomic DNA per sample” (page 608, 1st column, 1st paragraph)

	Therefore, the practice of obtaining blastocoel fluid from blastocyst, for the purpose of analyzing the DNAs therein, as well as determining the amount of DNA present therein are deemed to be routinely employed in the endeavor of embryo study.
Conclusion:	
	For the reasons set above, the invention as claimed as a whole is directed to a judicial exception of increased cell-free DNA/RNA levels in blastocoel fluid of an embryo and its correlation of euploidy, with recited additional elements that are not significantly more than the judicial exception itself.
	The invention as claimed is not patent eligible therefore.
Claim Rejections - 35 USC § 102
The rejection of claims 1, 4-6, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (Reproductive Biology 2, November 1, 2017, page 1), made int eh Office Action mailed on June 30, 2021 is withdrawn in view of the Amendment received on December 29, 2021.
The rejection of claims 1-10 under 35 U.S.C. 102(a)(1) as being anticipated by Rule et al. (Journal of Assisted Reproduction and Genetics, June 2018, vol. 35, pages 1497-1501), made in the Office Action mailed on June 30, 2021 is withdrawn in view of the Amendment received on December 29, 2021.

Claim Rejections - 35 USC § 103
The rejection of claims 11-20 under 35 U.S.C. 103 as being unpatentable over Rule et al. (Journal of Assisted Reproduction and Genetics, June 2018, vol. 35, pages 1497-1501), made in the Office Action mailed on June 30, 2021 is withdrawn in view of the Amendment received on December 29, 2021.
Conclusion
	No claims are allowed. 
	The prior art is silent with respect to the involving the combination of the recited steps comprising calculation of the recited weighted algorithm recited in the claims and the analysis of cell free DNA levels for apoptotic gene expression levels in blastocoel fluid.

“While this numerical score [Rehman et al.’s score] did correlate with implantation potential, live birth did not.  The algorithm developed with respect to the current disclosure modified this calculation to reflect literature studies that found that the blastocyst expansion and inner cell mass grades predicted live birth rates while there was no association of trophectoderm score with live birth rates” (section [0043])

This determination is reflected in the weighting scheme of instant claim wherein the score for TE (trophectoderm) is multiplied by a weight of 1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        March 10, 2022
/YJK/